DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/28/2021 has been entered and fully considered.
Claims 19-36 are pending of which claims 19, 25, and 31 are independent claims and are amended.
The IDS(s) submitted on 12/18/2020 is being considered and is pertinent to the claimed subject matter.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Response to Arguments
Applicant's arguments filed on 01/28/2021 have been fully considered but they are not persuasive.   The reasons why the examiner was not persuaded by Applicant’s arguments on the primary reference not being able to teach newly added limitations dealing with contention mechanism/LBT (Listen Before Talk) is discussed below and is further indicated in the rejection of these limitations based on the primary art of records (Dinan) as shown below.
First Argument: In the Remarks, on page 8, in Lines 1-4 Applicant points out that the primary reference Dinan discloses a wireless device that transmits an SRS during the earliest opportunity that occurs in a subframe associated with a multi-subframe grant per Dinan Column 20:22-25.  Applicant proceeds to explain that given that the SRS is mapped to the claimed control uplink subframe in independent claim 19 then Applicant argues in the Remarks, on page 8, in lines 5-12  even though Dinan discloses LBT (Listen-Before Talk) mechanism, Dinan does not discuss any consideration of choosing the sub-frame for sending the uplink SRS transmission based on any determination by the UE that a portion of a subframe may overlap a prospective LBT requirement of the eNB which maps to the claimed “prospective contention mechanism of the access network device” in independent claim 19.
	Second Argument: Applicant proceeds to allege, in the last paragraph of page 8 of  the Remarks, what the examiner argued in the response to arguments section in the is tantamount to taking office action and requests explicitly requests evidence to be provided in the last page of the Remarks.
	In the second paragraph of page 9 of the Remarks, the Applicant proceeds to counter the position of the examiner laid out in the Remarks of the last office action indicating that if the eNB is aware that it has assigned the uplink subframes including the last subframe to the UE then if one assumes the eNB need not perform LBT contention mechanism then it is not necessary for the UE to perform any LBT mechanism because it is strictly relying on the scheduling assignment made by the eNB and hence the UE would never ‘need to “determine the one control uplink subframe does not overlap a prospective contention mechanism of the access network device,” as required by claim 19.
	Concluding Argument:  Based on first and second arguments provided above Applicant conclusively argues in the second paragraph of page 9 of the Remarks that Dinan fails to disclose that the UE can “the control uplink subframe is determined bv the terminal device in response to determining the one control uplink subframe does not overlap a prospective contention mechanism of the access network device,” as required by Claim 19 (emphasis added).

	Examiner Response to Applicant’s 1st Argument:   Examiner respectfully disagrees with Applicant’s reasoning and conclusion reached in Applicant’s first argument.
	The premises of Applicant’s 1st argument relies on Dinan’s disclosure in Column 20, Lines 22-25 where SRS is transmitted at the earliest opportunity as an example.  in the latest SRS opportunity within duration of schedule subframes. This mechanism may allow the eNB to receive the SRS later (compared to the first SRS opportunity).”
	Given the fact that the UE can transmit the SRS (maps to the claimed control uplink subframe) either in the earliest or later or latest subframe of the uplink subframes, then Applicant’s 1st argument completely falls apart.
	Further, Dinan is very clear in Column 22, Lines 6-10 in indicating that the UE can select where the SRS as an uplink control subframe is going to be transmitted based on the offset value from the starting subframe.  Dinan in Column 22, Lines 6-10 recites “….)    The SRS may be transmitted, for example, in more than one symbol of the first subframe. The one or more SRS parameters may comprise, for example, an aperiodic SRS configuration parameter. The SRS may be transmitted, for example, in a last symbol of the first subframe. The second field may indicate, for example, an offset from a starting subframe of the one or more consecutive subframes….”
	Applicant has already admitted that Dinan in fact taches the UE conducting LBT (Listen -Before-Talk) before starting uplink transmission and is configured by the eNB to perform LBT before subframe n starts in the uplink as indicated at least in Column 16, Lines 1-25.  Dinan goes to great detail how LBT works and its purpose is to determine if the channel is free for use (See Column 12, Lines 5-15 at the minimum) .  
Dinan’s LBT procedure does not care whether it is an interfering UE transmitting data in the uplink using a different operator or a prospective contention mechanism of the access network device. The examiner emphasizes that the well-known LBT procedure does not care if the interfering or overlapping transmission is a prospective contention mechanism of the access network device and would it be fair to the public and the Applicant if one claimed a patent for a prospective contention mechanism of a neighboring UE.
	Hence it is clear that Dinan does indeed teach “the control uplink subframe is determined bv the terminal device in response to determining the one control uplink subframe does not overlap a prospective contention mechanism of the access network device,” as required by Claim 19 because the LBT conducted by Dinan’s UE can detect any overlapping subframe of a signal being transmitted be it a prospective contention mechanism of the access network device or not.
	
	Examiner Response to Applicant’s 2nd Argument:   Examiner respectfully disagrees with Applicant’s reasoning and conclusion reached in Applicant’s second argument.

	Further, the examiner position stating that the eNB has no reason to send a prospective contention mechanism at a specific time when it knows it has scheduled a specific UE registered to transmit in the uplink direction.  The examiner need not bring any proof that this is the case because the examiner has provided a reasoning and is not equivalent to taking an official notice.  The Applicant can only argue back with a reasoning why that should not be the case.  The Applicant seems to be doing that by reversing the logic provided by the examiner and indicating if the eNB is not going to execute a prospective contention mechanism then the UE need not do the LBT.  However, the Applicant’s reasoning is still not persuasive because the UE when conducting an uplink transmission has to make sure there is no interference from neighboring base stations or adhoc UEs and needs to do LBT to see the channel is clear for use.
	Nevertheless, as long as the UE conducts LBT before uplink transmission of SRS is conducted it guarantees no overlap occurs from a set of indefinite interfering sources that can be a neighboring UE, an IOT, or a prospective contention signal from the access device.

	Response  to Applicant’s Concluding Argument:: Hence it is clear that Dinan does indeed teach “the control uplink subframe is determined bv the terminal device in response to determining the one control uplink subframe does not overlap a prospective contention mechanism of the access network device,” as required by Claim 19 because the LBT conducted by Dinan’s UE can detect any overlapping subframe of a signal being transmitted be it a prospective contention mechanism of the access network device or not.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 10187187 B2 - all citations fully supported by the provisional documents on which priority is relied on) in view of Lin et al (US 20160066343 A1).
Regarding claim 19, Dinan discloses a method (See Figs 1-23), comprising:
receiving, by a terminal device(Figs. 9-23 UE ), scheduling information (See Column 14, Lines 1-18 - scheduling info in DCI is received from eNB - see Fig. 11 eNB sending DCI grant to UE in the form of multi-sub frame grant and includes scheduling for more than one consecutive uplink sub frames ) and trigger information (i.e. DCI also includes a SRS request field to trigger an aperiodic SRS transmission in the uplink - SRS and HARQ and CSI are considered a control info per Applicant disclosure and dependent claims 24 and 30 and also see Column 18 Line 30) from an access network device(eNB in Fig. 11 and also Figs. 9-23), wherein the scheduling information instructs the terminal device to transmit uplink data in M uplink subframes, (Column 14, Lines 12-18 states that as a result of receiving the multi-sub frame DCI grant as shown at least in Fig. 11 sends m sub-packets in the uplink and in Fig. 11 m is 3 and in Column 14 Lines 27-30 m can be as big as at least 8 )  M is a positive integer not less than 2 (Figs. 11-13 M=3), and the trigger information (i.e. DCI also includes a SRS request field to trigger an aperiodic SRS transmission in the uplink - SRS and HARQ and CSI are considered a control info per Applicant disclosure and also see Column 18 Line 30) instructs the terminal device to send uplink control information (SRS being a control info is triggered to be transmitted in the uplink by UE - Column 18 Lines 50-55 );
determine, according to a contention mechanism performed prior to transmitting at least uplink control information in an unlicensed spectrum, that a channel is clear for sending the uplink control information ( Figs. 11-13 shows the UE performing listen-before talk procedure prior to sending uplink SRS/Control information and the DCI grant as admitted by Applicant to contain the LBT parameters/configuration/period and the LBT contention mechanism configured by the eNB/access network device does not overlap with the SRS/Control sub frame transmission in the uplink as shown in Figs 11-13.   see also Col.11: 45-47,  Col. 12:5-64,  Col. 14: 47-50, 55-60, Col. 17:64-67 and Col. 18:56 and Fig. 14 S1430 and Fig. 18. S1840);
determining, by the terminal device(Figs 9-13 UE), one control uplink subframe in the M uplink subframes for carrying an entirety the uplink control information (i.e. see Figs. 12 and 13 sub fame 2 carries SRS control signal as a reference signal is a control signal in the same manner as pilot signal and the entire SRS is included in second sub frame.  Further in Figs. 12 and 13 the SRS is transmitted in a single symbol of the second sub frame.  See also Column 18, Lines 50-55 and Column 20, Lines 13-16 and at least in Column 21 Lines 1-2 it is disclosed SRS can be transmitted in the uplink using multiple symbols of sub frames and encompasses an entire symbols of the uplink sub frame )  according to the determination that the channel is clear for sending the uplink control information ( See Figs. 11-14  and 18 where uplink transmission occurs after LBT procedure is successful and channel is clear see also Col.11: 45-47,  Col. 12:5-64,  Col. 14: 47-50, 55-60, Col. 17:64-67 and Col. 18:56 and Fig. 14 S1430 and Fig. 18. S1840 )wherein the control uplink sub frame is a sub frame other than an earliest sub frame in a time sequence of the M uplink subframes  (i.e. in Figs. 12 and 13 the first sub frame is not used for SRS transmission and second sub frame is used - see also Column 18, Lines 33-34  and 57-65 and Column 20, Lines 32-40) and wherein the control uplink subframe is determined by the terminal device (i.e. UE in Figs. 11-13)  in response to determining the one control uplink subframe (i.e. SRS in Figs. 11-13)  does not overlap a prospective contention mechanism of the access network device (See Figs. 11-13 where the eNB/access device configures the LBT through DCI grant and the SRS/ control uplink subframe is transmitted if the LBT result conducted by the UE/terminal indicates there is no interfering signal (i.e. no overlapping signal in time/subframe)  from any source what so ever including the access device sending prospective contention mechanism of the access network device  - See Column 12, Lines 5-20, Column 16, Lines 8-20  on LBT and SRS/ uplink control transmission with LBT with respect to Fig. 13 Column 18, Lines 1-10 and Column 20, Lines 32-40 ) ; sending by the terminal device, the uplink control information in the control uplink subframe. (See Figs. 11-13 UE transmitting SRS in the uplink also Fig 16. step 1620 and Fig. 20 step 2040)
	Dinan fails to expressly disclose the uplink control information is different from the uplink data although it discloses the control information (i.e. SRS) is transmitted in 
	Lin discloses the uplink control information is different from the uplink data.  (i.e. in Fig. 1 UE receives from a base station multi-sub-frame scheduling from the base station in the form of DCI and the DCI indicates what to transmit in the uplink and in Fig. 5 SRS transmitted by the UE in SRS sub-frame n+2 and the other three sub frames data in PUSCH - see paragraphs 168-169)
	In view of the above, having the method of Dinan and then given the well- established teaching of Lin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Dinan’s uplink grant message for SRS scheduling by Lin’s use of scheduling information, since Lin states in paragraph 12 that the modification results in a higher spectrum efficiency for users by reducing control overhead of the scheduling in the base station.
	Regarding claim 25 Dinan discloses a terminal device (Fig. 4 UE 406), comprising:
a receiver (Fig 4 communication interface 407); a transmitter (Fig 4 communication interface 407 ); a processor ( Fig. 4 processor 408); a non-transitory computer-readable storage medium storing (Fig. 4 memory 409) a program to be executed by the processor, the program including instructions for:
receiving via the receiver  scheduling information (See Column 14, Lines 1-18 - scheduling info in DCI is received from eNB - see Fig. 11 eNB sending DCI grant to UE in the form of multi-sub frame grant and includes scheduling for more than one consecutive uplink sub frames ) and trigger information (i.e. DCI also includes a SRS request field to trigger an aperiodic SRS transmission in the uplink - SRS and HARQ and CSI are considered a control info per Applicant disclosure and  dependent claims 24 and 30 also see Column 18 Line 30) from an access network device(eNB in Fig. 11 and also Figs. 9-23), wherein the scheduling information instructs the terminal device to transmit uplink data in M uplink subframes, (Column 14, Lines 12-18 states that as a result of receiving the multi-sub frame DCI grant as shown at least in Fig. 11 sends m sub-packets in the uplink and in Fig. 11 m is 3 and in Column 14 Lines 27-30 m can be as big as at least 8 )  M is a positive integer not less than 2 (Figs. 11-13 M=3), and the trigger information (i.e. DCI also includes a SRS request field to trigger an aperiodic SRS transmission in the uplink - SRS and HARQ and CSI are considered a control info per Applicant disclosure and also see Column 18 Line 30) instructs the terminal device to send uplink control information (SRS being a control info is triggered to be transmitted in the uplink by UE - Column 18 Lines 50-55 );
determine, according to a contention mechanism performed prior to transmitting at least uplink control information in an unlicensed spectrum, that a channel is clear for sending the uplink control information ( Figs. 11-13 shows the UE performing listen-before talk procedure prior to sending uplink SRS/Control information and the DCI grant as admitted by Applicant to contain the LBT parameters/configuration/period and the LBT contention mechanism configured by the eNB/access network device does not overlap with the SRS/Control sub frame transmission in the uplink as shown in Figs 11-13.   see also Col.11: 45-47,  Col. 12:5-64,  Col. 14: 47-50, 55-60, Col. 17:64-67 and Col. 18:56 and Fig. 14 S1430 and Fig. 18. S1840);
determining one control uplink subframe in the M uplink subframes for carrying an entirety the uplink control information (i.e. see Figs. 12 and 13 sub fame 2 carries SRS control signal as a reference signal is a control signal in the same manner as pilot signal and the entire SRS is included in second sub frame.  Further in Figs. 12 and 13 the SRS is transmitted in a single symbol of the second sub frame.  See also Column 18, Lines 50-55 and Column 20, Lines 13-16 and at least in Column 21 Lines 1-2 it is disclosed SRS can be transmitted in the uplink using multiple symbols of sub frames and encompasses an entire symbols of the uplink sub frame )  according to the determination that the channel is clear for sending the uplink control information ( See Figs. 11-14  and 18 where uplink transmission occurs after LBT procedure is successful and channel is clear see also Col.11: 45-47,  Col. 12:5-64,  Col. 14: 47-50, 55-60, Col. 17:64-67 and Col. 18:56 and Fig. 14 S1430 and Fig. 18. S1840 ) wherein the control uplink sub frame is a sub frame other than an earliest sub frame in a time sequence of the M uplink subframes  (i.e. in Figs. 12 and 13 the first sub frame is not used for SRS transmission and second sub frame is used - see also Column 18, Lines 33-34  and 57-65 and Column 20, Lines 32-40) and wherein the control uplink subframe is determined by the terminal device (i.e. UE in Figs. 11-13)  in response to determining the one control uplink subframe (i.e. SRS in Figs. 11-13)  does not overlap a prospective contention mechanism of the access network device (See Figs. 11-13 where the eNB/access device configures the LBT through DCI grant and the SRS/ control uplink subframe is transmitted if the LBT result conducted by the UE/terminal indicates there is no interfering signal (i.e. no overlapping signal in time/subframe)  from any source what so ever including the access device sending prospective contention mechanism of the access network device  - See Column 12, Lines 5-20, Column 16, Lines 8-20  on LBT and SRS/ uplink control transmission with LBT with respect to Fig. 13 Column 18, Lines 1-10 and Column 20, Lines 32-40 ); and
sending via the transmitter  (Fig. 4 Communication Interface 407) the uplink control information in the control uplink subframe. (See Figs. 11-13 UE transmitting SRS in the uplink also Fig 16. step 1620 and Fig. 20 step 2040)
	Dinan fails to expressly disclose the uplink control information is different from the uplink data although it discloses the control information (i.e. SRS) is transmitted in the second  uplink sub frame as seen in Fig. 11 and it is indicated in Column 15 line 57 that all the sub frames in Fig. 11 transport data/Transport Block but explicitly data and SRS being transmitted is not shown.
	Lin discloses the uplink control information is different from the uplink data.  (i.e. in Fig. 1 UE receives from a base station multi-sub-frame scheduling from the base station in the form of DCI and the DCI indicates what to transmit in the uplink and in Fig. 5 SRS transmitted by the UE in SRS sub-frame n+2 and the other three sub frames data in PUSCH - see paragraphs 168-169)
	In view of the above, having the terminal of Dinan and then given the well- established teaching of Lin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Dinan’s uplink grant message for SRS scheduling by Lin’s use of scheduling 
	Regarding claim 31, Dinan discloses an access device (i.e. Fig. 4 Base Station 401), comprising:
a transmitter (i.e. Fig. 4 Communication Interface 402) ; a receiver (i.e. Fig. 4 Communication Interface 402); a processor (i.e. Fig. 4 processor 403) 
a non-transitory computer-readable storage medium storing (Fig. 4 memory 405) a program to be executed by the processor, the program including instructions for:
	send via the transmitter scheduling information (See Column 14, Lines 1-18 - scheduling info in DCI is received from eNB - see Fig. 11 eNB sending DCI grant to UE in the form of multi-sub frame grant and includes scheduling for more than one consecutive uplink sub frames ) and trigger information (i.e. DCI also includes a SRS request field to trigger an aperiodic SRS transmission in the uplink - SRS and HARQ and CSI are considered a control info per Applicant disclosure and also see Column 18 Line 30) to a terminal device (UE Figs. 9-13 and Fig. 4 UE 406), wherein the scheduling information instructs the terminal device to transmit uplink data in M uplink subframes, (Column 14, Lines 12-18 states that as a result of receiving the multi-sub frame DCI grant as shown at least in Fig. 11 sends m sub-packets in the uplink and in Fig. 11 m is 3 and in Column 14 Lines 27-30 m can be as big as at least 8 )  M is a positive integer not less than 2 (Figs. 11-13 M=3), and the trigger information (i.e. DCI also includes a SRS request field to trigger an aperiodic SRS transmission in the uplink - SRS and HARQ and CSI are considered a control info per Applicant disclosure and also see Column 18 Line 30) instructs the terminal device to send uplink control information (SRS being a control info is triggered to be transmitted in the uplink by UE - Column 18 Lines 50-55 );and  
receiving via the receiver  the uplink control information in one control uplink subframe carries an entirety the uplink control information (i.e. see Figs. 12 and 13 sub fame 2 carries SRS control signal as a reference signal is a control signal in the same manner as pilot signal and the entire SRS is included in second sub frame.  Further in Figs. 12 and 13 the SRS is transmitted in a single symbol of the second sub frame.  See also Column 18, Lines 50-55 and Column 20, Lines 13-16 and at least in Column 21 Lines 1-2 it is disclosed SRS can be transmitted in the uplink using multiple symbols of sub frames and encompasses an entire symbols of the uplink sub frame ), the control uplink sub frame is a sub frame other than an earliest sub frame in a time sequence of the M uplink subframes  (i.e. in Figs. 12 and 13 the first sub frame is not used for SRS transmission and second sub frame is used - see also Column 18, Lines 33-34  and 57-65 and Column 20, Lines 32-40),  the control uplink subframe is sent in a subframe according to a determination that a channel is clear for sending the uplink control information( Figs. 11-13 shows the UE performing listen-before talk procedure prior to sending uplink SRS/Control information and the DCI grant as admitted by Applicant to contain the LBT parameters/configuration/period and the LBT contention mechanism configured by the eNB/access network device does not overlap with the SRS/Control sub frame transmission in the uplink as shown in Figs 11-13.   see also Col.11: 45-47,  Col. 12:5-64,  Col. 14: 47-50, 55-60, Col. 17:64-67 and Col. 18:56 and Fig. 14 S1430 and Fig. 18. S1840), and the control uplink subframe is determined by the terminal device (i.e. UE in Figs. 11-13)  in response to determining the one control uplink subframe (i.e. SRS in Figs. 11-13)  does not overlap a prospective contention mechanism of the access network device (See Figs. 11-13 where the eNB/access device configures the LBT through DCI grant and the SRS/ control uplink subframe is transmitted if the LBT result conducted by the UE/terminal indicates there is no interfering signal (i.e. no overlapping signal in time/subframe)  from any source what so ever including the access device sending prospective contention mechanism of the access network device  - See Column 12, Lines 5-20, Column 16, Lines 8-20  on LBT and SRS/ uplink control transmission with LBT with respect to Fig. 13 Column 18, Lines 1-10 and Column 20, Lines 32-40 ) .
	Dinan fails to expressly disclose the uplink control information is different from the uplink data although it discloses the control information (i.e. SRS) is transmitted in the second  uplink sub frame as seen in Fig. 11 and it is indicated in Column 15 line 57 that all the sub frames in Fig. 11 transport data/Transport Block but explicitly data and SRS being transmitted is not shown.
	Lin discloses the uplink control information is different from the uplink data.  (i.e. in Fig. 1 UE receives from a base station multi-sub-frame scheduling from the base station in the form of DCI and the DCI indicates what to transmit in the uplink and in Fig. 5 SRS transmitted by the UE in SRS sub-frame n+2 and the other three sub frames data in PUSCH - see paragraphs 168-169)
	In view of the above, having the access device of Dinan and then given the well- established teaching of Lin, it would have been obvious to one having ordinary skill in 
	Regarding claim 20, Dinan modified by Lin discloses the method of claim 19 and Dinan further discloses wherein the control uplink subframe is a last subframe in the time sequence of the M uplink subframes or a penultimate subframe in the time sequence of the M uplink subframes. (See Dinan Column 18, Lines 32-34 and 57-65 that the eNB can schedule the control/SRS in any of the uplink sub frames and in Figs. 12&13 is shown as a second sub frame and further in Column 20 Lines 32-40 shows it can be the last sub frame - see also Fig. 16 step 1620, Fig. 20 step 2040, and Fig. 22 step 2230)
	Regarding claim 26, claim 26 is rejected in the same scope as claim 20.
	Regarding claim 32, claim 32 is rejected in the same scope as claim 20.
	Regarding claim 21, Dinan modified by Lin discloses the method of claim 19 and further Dinan discloses wherein: the terminal device (i.e.  Dinan Fig. 9-13  EU) receives the scheduling information in a subframe n (i.e.  UL MSFG DCI Grant is received in a downlink in the last downlink sub frame - See Dinan Fig. 11 ) ; and the control uplink subframe is a last (i.e. See Dinan Column 18, Lines 32-34 and 57-65 that the eNB can schedule the control/SRS in any of the uplink sub frames and in Figs. 12&13 is shown as a second sub frame and further in Column 20 Lines 32-40 shows it can be the last sub frame - see also Fig. 16 step 1620, Fig. 20 step 2040, and Fig. 22 step 2230)or penultimate uplink subframe in a time sequence of an uplink burst comprised in the M uplink subframes (i.e. the uplink sub frames in Dinan Fig. 11 are at least three consecutive sub frames  ), wherein the uplink burst comprises a plurality of uplink subframes that are occupied consecutively in time (i.e. uplink sub frames are consecutive in Dinan’s Figs. 11-13 ), and the uplink burst is after and immediately adjacent to a downlink burst comprising the subframe n.  (The downlink subframe  containing the scheduling info/grant is in the downlink burst of subframes and is adjacent to the uplink control subframes burst as shown in Dinan Figs. 11-13)
	Regarding claim 27, claim 27 is rejected in the same scope as claim 21.
	Regarding claim 35, claim 33 is rejected in the same scope as claim 21.
	Regarding claim 22, Dinan modified by Lin discloses the method of claim 19 and further Dinan discloses wherein a quantity of OFDM symbols for the uplink control information transmitted in the control uplink subframe is not less than a specified threshold.(Dinan effectively discloses in Column 4 Lines 5-20 that symbols are based on the system/frame and the number of OFDM symbols in an uplink frame is fixed and cannot be less than the predetermined standard and in one aspect, either OFDM or SC-FDM may be utilized on the uplink on a per sub-frame basis. OFDM and SC-FDM partition the system bandwidth into multiple (K) orthogonal subcarriers, which are also commonly referred to as tones, bins, etc. Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM. The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth. See also Dinan Column 15, Lines 9-10)
	Regarding claim 28, claim 28 is rejected in the same scope as claim 22.
	Regarding claim 36, claim 36 is rejected in the same scope as claim 22.
	Regarding claim 23, Dinan discloses the method of claim 19 and further Dinan disclose wherein the scheduling information and the trigger information are carried in same downlink control information. (Dinan in Column 18, Line 15 indicates the MSFG DCI contains the triggering info as an SRS request and in Column 18, Lines 60-65 schedules the SRS for uplink transmission with an offset value specified in the same MSFG DCI) 
	Regarding claim 29, claim 29 is rejected in the same scope as claim 23.
	Regarding claim 33, claim 33 is rejected in the same scope as claim 23..
	Regarding claim 24, Dinan discloses the method of claim 19 and further Dinan discloses wherein the uplink control information comprises channel state information, a sounding reference signal, or a hybrid automatic repeat request acknowledgement.(Dinan shows in Figs. 11-13 the control info transmitted in the uplink is SRS and see also Dinan Column 18 Lines 5-10)
	Regarding claim 30 claim 30 is rejected in the same scope as claim 24.
	Regarding claim 34, claim 36 is rejected in the same scope as claim 24.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474